NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                  Submitted February 17, 2010*
                                     Decided March 3, 2010


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                DIANE P. WOOD, Circuit Judge

                                ANN C LAIRE WILLIAMS, Circuit Judge

No. 09-3062
FRANKLIN C. EDMONDS,                                               Appeal from the United
     Plaintiff-Appellant,                                          States District Court for the
                                                                   Western District of Wisconsin.
                v.
                                                                   No. 08-cv-644-bbc
OPERATING ENGINEERS LOCAL 139,                                     Barbara B. Crabb, Chief Judge.
     Defendant-Appellee.

                                                 Order
    Franklin Edmonds has filed at least three race-discrimination suits against his union,
which he contends is not assigning African-Americans to construction projects on the
same basis as it assigns white workers. In the first suit, filed in the Eastern District of
Wisconsin in 1997, Edmonds was one of several class representatives. A consent decree
was entered in 2002; a court-appointed monitor kept tabs on the union’s compliance.
When Edmonds contended that the union had violated its obligations—and should
have made the out-of-work list available to him so that he as well as the monitor could
supervise compliance—the Eastern District rejected Edmonds’s contentions. The moni-
tor concluded, and the district judge found, that the union had performed its obligations
and is not required to give Edmonds copies of the out-of-work lists. After the decree
had been in force for five years, the district court found on March 30, 2007, that the un-
ion was not engaged in discrimination and ended its obligations under the decree.
   Edmonds then sued in the Western District of Wisconsin. That suit, No. 08-cv-567-
bbc, was dismissed on the ground of claim preclusion (res judicata). 620 F. Supp. 2d 966
(W.D. Wis. 2009). Edmonds did not appeal—but neither did he accept defeat. He urged


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 09-3062                                                                           Page 2

this third suit, which like the second has been dismissed as precluded to the extent that
it rests on federal law. 2009 U.S. Dist. LEXIS 61146 (W.D. Wis. July 17, 2009). The district
court relinquished supplemental jurisdiction of claims under state law. 28 U.S.C.
§1367(c)(3). This time Edmonds appealed.
    The district judge rightly concluded that the suit is barred twice over—not only by
the action in the Eastern District of Wisconsin but also by the first action in the Western
District. The claims and parties are the same; both of the other suits went to final judg-
ment; all elements of claim preclusion have been established. See Taylor v. Sturgell, 128
S. Ct. 2161, 2171 (2008). What is more, Title VII has its own rule of preclusion, which
prevents further litigation about matters covered by consent decrees. 42 U.S.C. §2000e–
2(n). The district court’s careful opinion does not require repetition or elaboration here.
    But we do have one thing to add. Edmonds has been litigating against the union for
13 years. His argument that the union must make the out-of-work lists available to him
has been rejected three times. The doctrine of claim preclusion implements a fundamen-
tal norm that one round of litigation suffices. Edmonds must understand that any fur-
ther suits based on the same allegations and contentions will subject him to sanctions,
potentially including not only fines but also an order directing clerks of court to return
his papers unfiled. See Homola v. McNamara, 59 F.3d 647 (7th Cir. 1995); Support Systems
International v. Mack, 45 F.3d 185 (7th Cir. 1995). If the union embarks on a discrimina-
tory course that differs from the practices alleged in these three suits, then Edmonds is
free to file a charge of discrimination with the EEOC and follow up with litigation. But if
the union simply continues to behave as it has done in the past, no more litigation is
appropriate. The doctrines of issue and claim preclusion may be hard for a non-lawyer
to understand; Edmonds should consult with legal counsel before filing any further
suits. In the end, however, Edmonds must bear personal responsibility for his choices,
and further suits making the same allegations will simply lead to sanctions.
                                                                                  AFFIRMED